DETAILED ACTION
Response to Amendment
In the amendment dated 2/3/2022, the following has occurred: no claim amendment has been made.
Claims 1-18 are pending.  Claims 1-11 and 13-18 are examined in this office action.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 2/3/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 2, 9-10, 13-14, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2019022388 (relying on US 20200212380 for citation; hereinafter, US’380).
As to Claim 1:
	US’380 discloses a busbar holder (see 100, Fig. 1) comprising:
a bottom tray defining a first plurality of holes and a second plurality of holes (see 120t, Fig. 1 – note that based on claimed Figure 13 and 15 and the written specification, it appears that the first and second plurality of holes are overlapping of each other as shown below.  Specifically, the legs are passing through the same hole but at different portion of the hole which applicant is claiming to a first and second holes but does not actually indicate where the holes are actually located with respect to one another);

    PNG
    media_image1.png
    668
    1428
    media_image1.png
    Greyscale

a first busbar on the bottom tray, the first busbar having legs that each pass through a different one of the first plurality of hole for connection to a first polarity terminal of a different one of a plurality of cells (see 140, Fig. 1); 
first polarity terminal of a different one of a plurality of cells (first polarity, Fig. 1);
(see 150, Fig. 1); and
a second busbar on the top tray, the second busbar having legs that each pass through a different one of the third plurality of holes and a different one of the second plurality of holes for connection to a second polarity terminal of a different one of the plurality of cells (see 160, Fig. 1).

    PNG
    media_image2.png
    1546
    986
    media_image2.png
    Greyscale


	US’380 discloses the legs of the first busbar have first feet for the connection to said first polarity terminals ([0040], Fig. 1); and
the leqs of the second busbar have second feet for the connection to said second another polarity terminals ([0058], Fig. 1).
As to Claim 9:
	US’380 discloses the bottom tray comprises a plurality of caps extending from a lower surface thereof, each cap dimensioned to fit around an upper portion of a different one of the cells (see 120, Fig. 1, 4, 9); and
each cap encompasses one of the first plurality of holes and one of the second plurality of holes (see 120, Fig. 1, 4, 9).
As to Claim 10:
	US’380 discloses a frame (see 130, Fig. 1), wherein:
the frame comprises a plurality of compartments, each for one of said cells (see 130, Fig. 1); and
each compartment aligns with one of said caps (see 120 and 130, Fig. 1).
As to Claim 13:
	US’380 discloses a busbar holder kit (see 100, Fig. 1) comprising:
a bottom tray defining a first plurality of holes and a second plurality of holes (see 120t, Fig. 1);
a first busbar dimensioned to fit on the bottom tray, the first busbar having legs each of which are dimensioned to pass through a different one of the first plurality of holes for connection to a first polarity terminal of a different one of a plurality of cells (see 140, first polarity, Fig. 1);
a top tray defining a third plurality of holes, the top tray dimensioned to mount above the bottom tray so that the third plurality of holes align with the second plurality of holes (see 150, Fig. 1); and
(see 160, Fig. 1).
As to Claim 14:
	US’380 discloses the legs of the first busbar have first feet for the connection to said first polarity terminals ([0040], Fig. 1); and
the leqs of the second busbar have second feet for the connection to said second another polarity terminals ([0058], Fig. 1).
As to Claim 18:
	US’380 discloses a frame (see 130, Fig. 1), wherein
the frame comprises a plurality of compartments, each for one of the cells (see 130, Fig. 1);
the bottom tray comprises a plurality of caps extending from a lower surface thereof, each cap dimensioned to fit around an upper portion of one of the cells (see 120, Fig. 1, 4, 9);
each cap encompasses one of the first plurality of holes and one of the second plurality of holes (see 120, Fig. 1, 4, 9); and
each compartment aligns with a cap (see Fig. 1).
As to Claim 19:
	US’380 discloses a busbar holder (see 100, Fig. 1) comprising:
	bar on the bottom tray (see 120t, Fig. 1), the first busbar having a second plurality of holes that align with the first plurality of holes, and having legs that each pass through a different one of the first plurality of holes for connection to a first polarity terminal of a different one of a plurality of cells (see 140, Fig. 1);

(see 150, Fig. 1); and
a second busbar on the top tray, the second busbar having a fourth plurality of holes that align with the third plurality of holes, and having legs that each pass through a different aligned set of one of the third plurality of holes, one of the second plurality of holes and one of the first plurality of holes for connection to a second polarity terminal of a different one of the plurality of cells (see 160, Fig. 1).

Claim Rejections - 35 USC § 103
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019022388 (relying on US 20200212380 for citation; hereinafter, US’380).
	US’380 discloses when the first and second bus bars are connected to the cells, a surface of each of the cells is exposed through a different aligned pair of holes (see Fig. 1).
	Note that while US’380 does not disclose separate pair of holes, the holes of US’380 does expose different surface of the batteries as to align the legs to the different polarities of the cells. 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the holes as to have separate holes instead of one holes as US’380 teaches that battery modules can have multiple holes having shape to accommodate the different structure of the terminals and bus bar of the battery module.
	Moreover, it has been held that duplication of parts is obvious.  Succinctly stated, fact that the claimed holes on the plate are structurally duplicated is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed holes was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
Claims 3-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019022388 (relying on US 20200212380 for citation; hereinafter, US’380), as applied to Claim 1 above, and further in view of WO2020060069 (relying on US 20210167467 for citation; hereinafter, US ‘467).
US’380 discloses the bottom tray, the first busbar, top plate, and the second busbar as disclosed above.  However, US’380 discloses the hole and structure having a circular shape and not an elongated shape as claimed.
With regard to the elongated shape instead of the circular shape of US’380, it is noted changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed busbar holder is significant. In re Dailey, 149 USPQ 47. It is also noted that aesthetic design changes having no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 73 USPQ 431.  (See MPEP 2144.04 [R-l] Legal Precedent as Source of Supporting Rationale). In this instance, the office is equating the specific elongated shape as a substantial change in shape of flat surfaces as it does no more than changing the shape of the claimed feature.
Furthermore, US’467, in the same field of endeavor as US’380, discloses a battery cell holder with busbar and plate having elongated shape as shown in Figure 2 with multiple holes in both circular and elongated manner and the bus bar with an elongated shape is fitted into the plate [0063, 0109].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the shape of the busbar and plate as to have an elongated shape as to accommodate a rectangular battery module instead of a circular battery module.

Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive.
Applicant’s main contention is that the prior art US’380 does not disclose a first and second plurality of holes.  The office respectfully disagrees.  As based on claimed Figure 13, 15 and the written specification, it appears that the first and second plurality of holes are overlapping each other as shown below.  Specifically, the legs are passing through the same hole but at different portion of the hole which applicant is claiming to be the first and second holes but does not actually mean two different holes.  Furthermore, applicant does not disclose where the holes are actually located with respect to one another.  All of the language that were used in the claims are ambiguous as to where the first and the second holes are with respect to one another.

    PNG
    media_image1.png
    668
    1428
    media_image1.png
    Greyscale

Comparing that to US’380, US’380 discloses the same claimed structure.  Specifically, the first and second holes overlapping one another allowing the legs to passed through at different portions of the holes.

    PNG
    media_image2.png
    1546
    986
    media_image2.png
    Greyscale


For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723